Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The substitute specification filed May 2, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a proper marked up copy of the substitute specification has not been supplied.  The marked up copy submitted May 2, 2021 is not sufficient as it does not indicate the added language to the substitute specification.  The marked up copy merely indicates the deleted language from the originally filed specification.  A proper marked up copy including underlining of added language should be supplied.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited. 

Throughout the claims the reference to the specification and Drawing Figures is improper and should be deleted.  Attention is directed to MPEP 2173.05(s) stating:
Where possible, claims are to be complete in themselves. Incorporation by reference to a
specific figure or table “is permitted only in exceptional circumstances where there is no 
practical way to define the invention in words and where it is more concise to incorporate
by reference than duplicating a drawing or table into the claim. Incorporation by
reference is a necessity doctrine, not for appellant’s convenience.

MPEP 2173.05(s), quoting Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  Here, the indicia and relationships between the indicia could be structurally described in the claims and thus, do not present an exceptional circumstance.  Further, it is unclear what elements from the Figures are intended to be relied upon to define the scope of the claims.   
	In claim 1, paragraph a., the language “identical values” on line 13, “the identical indicia” on line 13, and “different, unidentical indicia” on line 14 lacks a proper antecedent basis.  Claim 1 does not positively identify indicia for the pieces let alone values or different indicia.  The language “every puzzle piece only fits into one specifically designed and designated depression” on lines 18 and 19 is indefinite as lines 12 and 13 state that puzzle pieces which carry the identical indicia are identical in shape and depressions.  Thus, the limitation for every puzzle piece to fit only in one depression is contrary to the earlier limitation.  The limitation “all of the above” on line 20 is unclear in defining particular limitations. 
	In claim 1, paragraph b., the language “unremovable holding base” is indefinite as the claim does not define what the base is unremovable from.  Further, this paragraph appears to define identical limitations to that of paragraph a and thus, it is unclear if the claim is defining 
	In claim 1, paragraph c., the language “any puzzle or educational aid in the instant classification AT ALL” is unclear in defining a particular limitation for the puzzle. The preamble of the claim defines a puzzle comprising a set of apparatuses and does not define a puzzle or educational aid as recited.  Further, paragraph c is unclear in defining any structural limitations whatsoever for the puzzle as paragraph b. previously defines the indicia of “grapes, cherries, berries or bananas” as recited.
In claim 1, paragraph d., the claim is unclear as it defines an Arabic numeral on the front side of the piece but states that the Arabic numeral is printed on the back which is side 2.  The claim does not particularly recite that indicia is provided on both sides of the puzzle piece.  In line 73, the language “item 1 and item 2” lacks a proper antecedent basis.  In line 73, the language “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In claim 1, paragraph e., the language “an unremovable holding base” is indefinite as the claim does not define what the base is unremovable from.  The language on lines 82 and 83 
  In claim 1, paragraph f., the language “an unremovable holding base” is indefinite as the claim does not define what the base is unremovable from.  The language on lines 92 and 93 describing the image puzzle is indefinite.  The limitation states that the image puzzle is cut into an image puzzle according to the layout of the image.  It is unclear how an image puzzle is cut into an image puzzle.  Further, the layout of the image is unclear in directing how to the cut image puzzle.  The description of “the word puzzle” is unclear.  Lines 96 and 97 state that the word puzzle carries names or descriptions of each part of said image puzzle.  However, paragraph f. does not define indicia for the image puzzle which could be described by names or descriptions on the word puzzle.  The language “individual puzzle pieces” on line 97 is indefinite as paragraph f. defines both an image puzzle and a word puzzle.  It is unclear which puzzle pieces are being referred to by the language “puzzle pieces”.  On line 97, the language “the identically associative shapes” lacks a proper antecedent basis.  
In claim 1, paragraph g., the language “an unremovable holding base” is indefinite as the claim does not define what the base is unremovable from.  On line 115, the language “said specie” lacks a proper antecedent basis.  On lines 116 and 117, the language “the puzzle board”, “the puzzle frame” and “the puzzle holding tray” lack a proper antecedent basis.  It is noted that line 108 defines a “puzzle receiving tray”.  On line 119, the language “individual image puzzle pieces” lacks a proper antecedent basis.  On lines 121 and 122, the cutting lines that follow the natural outlines of the parts of the image is unclear.  It is unclear what the “natural outlines of the 
In claim 1, paragraph h., the language “an unremovable holding base” is indefinite as the claim does not define what the base is unremovable from.  Paragraph h is indefinite as it appears to define the same structural limitations as paragraph g.  Both paragraphs define a receiving tray with two or more layer of substrate deeper depressions and the ever decreasing overall extremities and circumferences for each successive depression.  Thus, it appears that paragraph h is reciting redundant structure of paragraph g.  It is noted that because both paragraphs g and h recite similar language the same rejections are appropriate for paragraph h.  Further, in line 164, the language “My Wonderful Brain” is unclear in defining particular structure for the puzzle.  In line 191, the language “all of the above” is indefinite in setting forth particular structure for the invention.  In lines 211 and 212, the reference to “Clownface” and “Africa” are unclear in defining particular structure for the puzzle.  Further, it is noted that line 164 positively defines the image for the puzzle as being “My Wonderful Brain” with the image of a human skull with the lobes of the human brain visible (lines 169-170) and thus, the limitation for the puzzle to be a clown face or Africa is indefinite.  
In claim 1, paragraph i., this claim is indefinite in setting forth any structure limitations whatsoever.  The claim only defines a series of puzzles of any number of layers and sizes for teaching young children cognitive development.  However, the paragraph does not positively 
In claim 1, paragraph j., this paragraph appears to also define the same structural limitations as paragraph g.  Both paragraphs define a receiving tray with two or more layer of substrate deeper depressions and the ever decreasing overall extremities and circumferences for each successive depression.  Thus, it appears that paragraph j is reciting redundant structure of paragraph g.  It is noted that because both paragraphs g and h recite similar language the same rejections are appropriate for paragraph h.  In lines 227 and 228, the language “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In claim 1, paragraphs k., l. and m., these paragraphs are indefinite in setting forth any structural limitations whatsoever for the instant invention.  In lines 247 and 259, the language “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In claim 2, the preamble of the claim is improper as it should refer to claim 1 and not claim 1a.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 2 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph a.  Indeed, claim 2 refers to the embodiments 1, 2 and 3 and Figures 9-13 and 15 which are  previously referred to in paragraph a of claim 1.  
In claim 3, the preamble of the claim is improper as it should refer to claim 1 and not claim 1b.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 3 is indefinite as it appears to be reciting the same limitations from claim 1, 
In claim 4, the preamble of the claim is improper as it should refer to claim 1 and not claim 1c.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 4 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph c.  Indeed, claim 4 refers to the embodiments 1, 2 and 3 and Figures 9-13 and 15 which are previously referred to in paragraph c of claim 1.  
In claim 5, the preamble of the claim is improper as it should refer to claim 1 and not claim 1d.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 5 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph d.  Indeed, claim 5 refers to the embodiments 1, 2 and 3 and Figures 9-13 and 15 which are previously referred to in paragraph d of claim 1.  
Claim 6 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph e.  Indeed, claim 6 refers to the embodiments 5A and Figures 1-3 which are previously referred to in paragraph e of claim 1.  
In claim 7, the preamble of the claim is improper as it should refer to claim 1 and not claim 1f.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 7 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph f.  Indeed, claim 7 refers to the embodiments 5B and Figures 4-7 which are previously referred to in paragraph f of claim 1.  
In claim 8, the preamble of the claim is improper as it should refer to claim 1 and not claim 1g.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 8 is indefinite as it appears to be reciting the same limitations from claim 1, 
In claim 9, the preamble of the claim is improper as it should refer to claim 1 and not claim 1h.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 9 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph h.  Indeed, claim 9 refers to the embodiments 6A and 6B and Figures 16A-C and 8A-C which are previously referred to in paragraph h of claim 1.  
Claim 10 is indefinite in setting forth any structure limitations whatsoever.  The claim only defines a series of puzzles of any number of layers and sizes for teaching young children cognitive development.  However, the paragraph does not positively define any structural limitations for the educational puzzles that accomplishes this development and only recites the functional description for the puzzle.  It is noted that the reference to “Africa” and “Clownface” are indefinite in setting forth any particular structural limitations.  
In claim 11, the preamble of the claim is improper as it should refer to claim 1 and not claim 1j.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 11 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph j.  Indeed, claim 11 refers to the embodiment 6A and Figures 16A-C which are previously referred to in paragraph j of claim 1.  
In claim 12, the preamble of the claim is improper as it should refer to claim 1 and not claim 1k.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 12 is indefinite as it appears to be reciting the same limitations from claim 1, paragraph k.  Indeed, claim 12 refers to the functional relationship/operating systems 1, 2, 3A, 3B and 4-6.  

In claim 16, the preamble is inconsistent with that of claim 1.  The preamble should state “The puzzle according to claim 1, further comprising”.  Further, the claim is indefinite in setting forth any structural limitations whatsoever for the puzzle.  The claim merely recites functional language associated with the puzzle.  
In claim 17, the preamble is inconsistent with that of claim 1.  The preamble should state “The puzzle according to claim 1, further comprising”.  Further, the claim is indefinite in setting forth any structural limitations whatsoever for the puzzle.  The claim merely recites functional language associated with the puzzle.  Further, the language “4th dimension” is indefinite in further describing the invention.  It is unclear what the 4th dimension for the puzzle constitutes.  Merely defining rapid kinetic movement and accelerated speed of cognitive development of the learner does not define a 4th dimension.  
In claim 18, the preamble of the claim is improper as it should refer to claim 1 and not claim 1m.  Further, the preamble should state “The puzzle according to claim 1, further comprising”.  Claim 18 is indefinite as it appears to be reciting the same limitations from paragraph m of claim 1.  Further, the claim is indefinite in setting forth any structural limitations whatsoever for the puzzle.  The claim merely recites functional language associated with the puzzle.  

In claim 20, the language “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Note MPEP 2173.05(r).  The claim references the drawings to define the scope of the claim.
Claim Rejections - 35 USC § 102
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provenzano (2,971,275).  Regarding claim 20, insofar as this claim may be understood, the puzzles/games of Provenzano anticipate the claimed structure by providing an educational aid that conveys math concepts.  Note Figure 1.    
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Provenzano (2,971,275).  Regarding claim 10, insofar as this claim may be understood, the puzzles/games of Provenzano substantially teach the claimed structure by providing a puzzle comprising a layer and size that is structured to enhance the objectives of the local school curriculum by teaching mathematical concepts.  Note Figure 1.  It would have been obvious to one of ordinary skill in .  
Claims  1-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Provenzano (2,971,275) in view of Miller (6,702,586), Ashemimry (5,362,054), Kreitler (2,199,499), Foley (3,647,218) and “Tens and Ones” (Reference U). Regarding claim paragraph 1a, insofar as this paragraph may be understood, Provenzano substantially teaches the claim limitations.  Provenzano discloses a one layer puzzle board (12) with depressions (44, 50, 62), a holding base (16) and a plurality of complimentary puzzle pieces (38, 48, 54, 60, 66).  Note Figure 3 showing the pieces with identical shapes (38, 48, 54, 60, 66) but including additional portions (42, 46, 52, 58, 64) that form the pieces as irregularly shaped and different in shape.  Regarding the limitation for the identical pieces to have identical indicia, note Figures 1 and 5 showing the depressions (50) accommodating the same piece.  Further, these same pieces would have the same indicia (i.e., “4”).  Regarding the limitation for differently shaped pieces to have different indicia, note Figures 1 and 3-7 showing differently shaped pieces with different answers.  The pieces of Provenzano define shapes that are similar to the naked eye but would require shape comparison between puzzle pieces and depressions in order to find a perfect fit especially to the inexperienced eye of a young child.  It is also noted that every puzzle piece of Provenzano only fits into one specifically designed and designated depression due to the additional portions (42, 46, 52, 58, 64) of the puzzle pieces.  

Regarding the limitation for the puzzle pieces to be marked with printed words for Arabic numerals and indicia of fruits and vegetables which grow in bunches, Provenzano teaches the Lowry, 32 F.3d at 1584, 32 USPQ2d at .1035 (citing Gulack, 703 F.2d at 1386, 21.7 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F,2d at 1386-87, 217 USPQ at 405. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Note MPEP 2111.05. Here, there exists no relationship between the substrate and the indicia because the particular indicia (i.e., Arabic numerals, fruits, vegetables) does not perform a particular function with respect to the product to which it is associated. Thus, the limitation for the indicia to comprise Arabic numerals, fruits or vegetables is not given patentable weight and the teachings of Provenzano teach the claim limitations.

Regarding claim paragraph 1c., insofar as this limitation may be understood, the combination of Provenzano in view of “Tens and Ones” renders obvious the claim limitations by providing a mathematical educational toy comprising puzzle pieces having indicia thereon that is grouped in tens and ones to facilitate education.  To merely require the grouping to be grapes or cherries or berries or bananas instead of crayons is not a new and unobvious functional relationship between the substrate and the indicia and therefore does not define patentable subject matter.  
Lowry, 32 F.3d at 1584, 32 USPQ2d at .1035 (citing Gulack, 703 F.2d at 1386, 21.7 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F,2d at 1386-87, 217 USPQ at 405. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Note MPEP 2111.05. Here, there exists no relationship between the substrate and the indicia because the particular indicia (i.e., Arabic numerals, multiplication tables, factors or both) 
Regarding claim paragraph 1e., insofar as this paragraph may be understood, Miller teaches the claim limitations by providing a puzzle board (5) having a large, one layer deep depression (51) and an unremovable holding base (7).  Note Figures 2 and 6 showing the pieces (55) of the image puzzle arranged in the depression.  Note Figure 6 showing descriptions printed on the holding base that correspond to the names or descriptions on the parts.  It would have been obvious to one of ordinary skill in the art to provide a set of puzzles comprising both the puzzle of Provenzano and Miller in order to provide a set of educational puzzles to a user.  
Regarding claim paragraph 1f., insofar as this paragraph may be understood, Ashemimry teaches the claim limitations by providing a layered puzzle receiving tray (29) with a large, two or more layers of substrate deep depression (27) and an unremovable holding base.  Note Figure 3.  Further, Ashemimry includes an image puzzle (22) that fits into the depression and is cut to define one piece per part of the image.  Note Figure 4.  Regarding the limitation for the layer of the word puzzle that fits in the depression and carries the names or descriptions of each part of the image puzzle, it is noted that Ashemimry teaches an inner layer for the puzzle that comprises indicia related to the first layer.  Note column 4, lines 22-50 stating that the inner layers depict cut-away sections of the first layer of indicia.  Further, the inner layers are shaped identically to the outer layers.  Note Figure 4.  Regarding the limitation for the inner layers to define word puzzles, Miller teaches that it is known in the art of puzzles to provide word puzzles.  It would have been obvious to one of ordinary skill in the art to provide a word puzzle with the image in order to identify particular portions of the image.  Regarding the limitation for the image to be 
Regarding claim paragraph 1g., insofar as this claim may be understood, Foley teaches the claim limitations.  Foley teaches a puzzle construction comprising a puzzle receiving tray (14) with a large, two or more layers of substrate deep depression and an unremovable holding base (15).  Note Figure 2 showing the depressions cut to ever decreasing overall circumferences, thus enabling the circumference of every successive deeper depression to be clearly observed from above the puzzle model and the deepest depression with the smallest overall circumference.  Further, Foley provides a plurality of puzzle layers that are arranged in the receiving tray.  Note Figure 2.  Due to the decreasing circumference, the pieces of the deeper layers are not subject to substrate overhangs from puzzle layers above.  Regarding the limitation for the image layer to be cut along the natural outlines of the parts, Kreitler teaches that it is known in the art of puzzles to cut the pieces of the puzzle along image lines.  Note Figure 2.  It would have been obvious to one of ordinary skill in the art to cut the image pieces of Foley along image lines in order to form the pieces in recognizable shapes.  Regarding the limitation for the inner layers to define word puzzles, Miller teaches that it is known in the art of puzzles to provide word puzzles.  It would have been obvious to one of ordinary skill in the art to provide a word puzzle with the image in order to identify particular portions of the image.   It would have been obvious to one of ordinary 
Regarding claim paragraph 1h., note the rejection of claim paragraph 1g. as these paragraphs recite substantially similar limitations.  Regarding paragraphs i)-viii) of paragraph h., insofar as these paragraphs may be understood, they all relate to the meaning and information conveyed by the printed matter and have not been accorded patentable weight.  As noted above, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at .1035 (citing Gulack, 703 F.2d at 1386, 21.7 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F,2d at 1386-87, 217 USPQ at 405. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Note MPEP 2111.05. Here, there exists no relationship between the substrate and the indicia because the particular indicia (i.e., the human skull with the lobes of the human brain) does not perform a particular function with respect to the product to which it is associated. 
Further, even if the printed matter was accorded patentable weight, the difference between the instant printed matter and that of the combination would be obvious to one of ordinary skill in the art.  Differences in printed matter must define a new and unobvious functional relationship between the indicia and substrate.  Here, Foley and Ashemimry teach that it is known in the art of puzzles to provide multiple layers within a puzzle tray.  Further, Ashemimry teaches that it is known in the art of jigsaw puzzles to form the inner layers such they depict cut-away sections of the first layer of indicia.  Thus, the applicant’s limitations do not define a new and unobvious functional relationship with the substrate but are merely an extension on the teachings of Foley and Ashemimry.  
Regarding claim paragraph 1i., insofar as this paragraph may be understood, the teachings of Provenzano render the claim limitations obvious by providing a puzzle comprising a layer and size that is structured to enhance the objectives of the local school curriculum by teaching mathematical concepts.  Note Figure 1.  It would have been obvious to one of ordinary skill in the art to provide a series of puzzles such as ones teaches addition, subtraction, multiplication and division in order to teach the users these mathematical concepts.  By providing this series of puzzles, Provenzano teaches a series of puzzles that progress in complexity and scope from on puzzle theme to the next.  Attention is directed to column 3, lines 4-15 of Provenzano suggesting that other types of problems may be used for the educational toy.  
Regarding claim paragraph 1j., insofar as this paragraph may be understood, the teachings of Ashemimry in view of Kreitler render the claim limitations obvious.  Here, the combination of Ashemimry in view of Kreitler teaches a tray with a large two or more layers of 
Even if a functional relationship did exist between the indicia and substrate, this relationship would not be new and unobvious given the teachings of Ashemimry and Kreitler as these references already teach the association between the upper and lower layers of the puzzle and the formation of the pieces to define a map.  
Regarding claim paragraphs 1k, 1l and 1m., insofar as these paragraphs may be understood, the combination of references as set forth above teaches the recited educational aid program in puzzle form.  
Regarding claim 2, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1a. as they appear to define similar claim limitations.   

Regarding claim 4, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1c. as they appear to define similar claim limitations.   
Regarding claim 5, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1d. as they appear to define similar claim limitations.   
Regarding claim 6, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1e. as they appear to define similar claim limitations.   
Regarding claim 7, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1f. as they appear to define similar claim limitations.   
Regarding claim 8, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1g. as they appear to define similar claim limitations.   
Regarding claim 9, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1h. as they appear to define similar claim limitations.   

Regarding claim 12, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1k. as they appear to define similar claim limitations.   
Regarding claim 13, insofar as this claim may be understood, the combination teaches the claim limitations.  Note the rejection of claim 1, particularly paragraph 1l. as they appear to define similar claim limitations.   
Regarding claim 16, insofar as this claim may be understood, the combination teaches the claim limitations by providing the series of educational puzzles as defined in claim 1.  
Regarding claim 17, insofar as this claim may be understood, the combination teaches the claim limitations by providing an educational puzzle that would obviously aid in the cognitive development of the user.  
Regarding claim 18, insofar as this claim may be understood, the combination teaches the claim limitations by providing an educational puzzle that teaches concepts of a school’s curriculum (i.e., mathematics).  
Regarding claim 19, insofar as this claim may be understood, the combination teaches the claim limitations by providing an educational puzzle that is capable of being translated into other languages.  
Response to Arguments
Applicant's arguments filed May 2, 2021 have been fully considered but they are not persuasive.  Regarding the amendments to the claims and specification, it is noted that the claims .  
It is noted that pages 1-63 of applicant’s remarks have been treated collectively as they reiterate substantially the same arguments.  Further, it is noted that the applicant’s amendments have removed much of the language rejected under 35 U.S.C. 112, second paragraph (i.e., the Markush grouping language) and the remarks directed to the removed language are moot.  
Regarding item 3 of applicant’s remarks, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the applicant cannot refer to portions of the specification within their claims.  Further, as noted above the reference to the drawings in the claims is improper.  Attention is again directed to 2173.05(s) stating that claims are to be complete in themselves.  The applicant’s referral to the specification (i.e., glossary) in order to define particular terminology is noted but not required.  During examination, this terminology will be accorded the particular meanings should they be particularly defined in the specification.  
Regarding the applicant’s comments directed to the Markush grouping, the class and subclass and the use of electrical saws, human driven scroll saws/die-punches, etc., it is noted that these remarks have been considered but are deemed to be moot as this language has been removed from instant claim 1.  
Regarding the applicant’s remarks directed to the 4th dimension, it is noted that this term is indefinite in setting forth any structural limitations for the instant invention.  The applicant th dimension is the kinetic mental dimension of learning, however, this meaning does not define any structural limitations for the puzzle and relates merely to the functional language or intended use of the invention.  Accordingly, the limitation has been rejected under 35 U.S.C. 112, second paragraph as being indefinite.  
Regarding the applicant’s argument that claim 3 is not a reiteration of the limitations of claim 1, the applicant states that claims 2-20 are standalone members/puzzle models and not dependent on the limitations set forth in claim 1.  However, claims 2-9, 11-13 and 16-19 all define dependency from independent claim 1 and are therefore not standalone members/puzzle models from the limitations of claim 1.  
Regarding the applicant’s statement that the limitations “Century Puzzle”, “Clownface” and “My Wonderful Brain” are clear because the drawings show the particular subject matter, it is again noted that claims should stand alone in themselves and the reference to the Figures is improper within the claim.  Further, it is unclear what limitations from the Figures would be particularly included in the recitation.  
Regarding the applicant’s statement that claim 1 is a linking claim that combines all of the species together into a combination, this does not change the fact that claims 2-9, 11-13 and 16-19 all depend from claim 1 and therefore include all of the limitations of claim 1.  Thus, the limitations of claims 2-9, 11-13 and 16-19 appear to still repeat the limitations from independent claim 1.  
Regarding the rejection under 35 U.S.C. 102, the applicant contends that the differences between the Provenzano and the instant invention are clear.  It is first noted that claim 13 is no longer rejected under 35 U.S.C. 102 as the amendment filed May 2, 2021 changed claim 13 to a claim dependent on claim 1 and thus, claim 13 is now rejected under 35 U.S.C. 103.  Insofar as In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant’s argument that the shape of Provenzano are easily recognizable is based on applicant’s own subjective opinion.  Further, the language in the claims do not distinguish the shapes of the instant invention from those taught by Provenzano.  
Regarding page 14, lines 4-7 of the office action filed October 15, 2020, the applicant questions the statement made in the office action and asks for clarification.  In response, this statement was made merely to note to applicant that the claim uses examples of various educational concepts and does not positively recite the structure for the invention.  For example, the language “e.g.” does not positively define the “reading skills, general knowledge and more, the designs of the variant functional relationship-bases of operation according to which all of the puzzles in the invention operate, amongst which the exegesis of the concept of teaching the concept of complex multi-digit numbers up to 1,000,000 using bunches of grapes, bananas, cherries or berries”.  In response to the applicant’s repeated statement that the claims be read with the specification, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are to be complete in themselves.  Note MPEP 2173.05(s).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the relationship from the specification is not read into the claims.  Further, even if the relationship was recited in the instant claims, as noted above, this relationship does not define a functional relationship between the substrate and the indicia.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at .1035 (citing Gulack, 703 F.2d at 1386, 21.7 USPQ at 404).  Here, the product (i.e., the puzzle substrate) merely serves as a support for the printed matter and thus, no functional relationship exists.  Without the indicia, the substrate still functions as a puzzle substrate and with the substrate, the indicia can be put on any other substrate.  The printed matter and the product do not depend upon each other and the product merely serves as a support and display for the printed matter.  Thus, a functional relationship between the printed matter and the puzzle pieces does not exist and the limitation for the indicia to be grapes or Arabic numerals is not accorded patentable weight.  Where a product merely serves as a support for printed matter, no functional relationship exists.  The applicant’s argument that the grapes of the instant invention are similar to the hatband of the example is noted but not persuasive as there exists no relationship between the substrate and the indicia in the instant invention.  Indeed the shapes of the claimed puzzle pieces of the instant invention while not identical can be of any irregular shape and bear no claimed relationship to the indicia. 

Regarding the applicant’s arguments on pages 69-71 of the remarks arguing that the claims recite the relationship between the substrate and the indicia by referring to the Figures and pages of the instant specification, it is noted that these recitations are improper and have been rejected under 35 U.S.C. 112, second paragraph.  Accordingly, they have not been accorded any patentable weight.  
Applicant’s remarks directed to Augustine have been noted but are deemed to be moot as this reference has been removed from the instant rejections.  
Applicant’s arguments on page 72 of the remarks state that the curriculums have changed since the patent of Provenzano and that the instant application is applicable to other subjects.  However, this argument is not persuasive as the mathematical concepts as taught by Provenzano are still applicable to school curriculums today.  Further, attention is directed to column 3, lines 10-12 of Provenzano suggesting the application of the puzzle to other topics such as history.  It is also noted that the instant claims do not positively recite a school subject for the indicia.  
Regarding pages 73-75 of the applicant’s remarks, the applicant contends that the combination of Provenzano in view of Miller and Augustine does not teach the claimed invention.  The applicant states that the claims define puzzle pieces of irregular shape that look similar but are different.  This limitation as it appears in claim 1, paragraph a is met by the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the limitation for the pieces to be marked with Arabic numerals and printed words, note Figure 1 of Provenzano showing Arabic numerals for the puzzle pieces.  Further, the limitation for the use of Arabic words instead of numbers relates to the printed matter applied to the puzzle pieces.  To merely require printed words for Arabic numerals or indicia of fruits of vegetables which grow in bunches is a difference in the printed matter applied to the pieces.  This difference is not considered to be a patentable difference as it does not define a new and unobvious functional relationship between the substrate (i.e., the puzzle pieces) and the indicia.  Here, Provenzano teaches that it is known in the art of educational puzzles to apply mathematical indicia to the pieces for the user to solve.  To merely require an alternative arrangement of this printed matter does not define a new and unobvious relationship with the substrate but is merely an extension on the teachings of Provenzano.  Further, “Tens and Ones” discloses that it is known in the art of mathematics teachings to using groupings to indicate tens and ones. Note the worksheet of “Tens and Ones” showing a grouping of ten crayons in a box and loose crayons. The limitation for the puzzle to use a fruit or vegetable instead of the crayons as taught by “Tens and Ones” is considered to be an extension on the teachings of “Tens and Ones” and does not 
Regarding the applicant’s argument that a child would very easily be able to see the similarity of the two shapes as taught by Provenzano, it is noted that the applicant is relying on a difference of degree and their own subjective opinion without evidentiary support.  The claim recites a relative limitation which is met by the teachings of Provenzano.  
Regarding page 76 of the applicant’s remarks stating that the relationship between the indicia and substrate is novel and unobvious, it is first noted that the relationship is not seen as a functional relationship for the reasons provided above.  Further, even if the relationship was considered to be a functional one, this relationship is not new and unobvious given the teachings of the prior art.  The applicant particularly notes that the grapes embodiment showing the grouping of grapes in defining tens and ones is novel and unobvious given the prior art.  Applicant’s attention is again directed to the teachings to “Tens and Ones” which clearly demonstrates that this concept is old and well known in the art of education.  “Tens and Ones” clearly shows that grouping to identify tens (i.e., tens crayons in a box) and ones (i.e., single crayons) to educate a user in counting is known.  To merely use grapes instead of crayons is not new and unobvious but merely an obvious extension on the teachings of the prior art.  The applicant’s request for guidance on suggestions by the examiner to remedy the language in the claims to overcome the rejection is noted but because patentable subject matter is not apparent to 
Regarding the applicant’s argument that the applicant cannot understand how to combine the inventions of Provenzano in view of Miller to arrive at the instant invention (pages 77-78 of applicant’s remarks), it is noted that the teachings of Miller are relied upon merely for teaching that it is known in the art of educational puzzles to provide indicia on the underlying base.  Note Figures 4-6 of Miller showing the pieces with indicia (35) thereon and the base with indicia (49) thereon.  Note column 4, lines 20-37 of Miller teaching that the indicia correlates together.  It would have been obvious to one of ordinary skill in the art to provide the educational puzzle of Provenzano with indicia on the depressions in order to further assist the user in assembly of the educational toy.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the applicant’s reference to paragraph f of claim 1 and claim 7, (pages 78-79 of the applicant’s remarks) the applicant contends that the prior art does not teach pieces on the first and second layers that are identically shaped and wherein the piece of item 2 carries a name or word for the image on item 1.  However, this is not persuasive as the rejection of paragraph f of claim 1 and claim 7 is over the teachings of Ashemimry in view of Kreitler and Miller.  Ashemimry teaches the claim limitations by providing a layered puzzle receiving tray (29) with a large, two 
Regarding the applicant’s statement that Miller and the instant invention are completely different (pages 79-84 of the applicant’s remarks), it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, it is noted that Miller is relied upon merely for its teaching that it is known in the art of educational puzzles to provide 
Regarding the applicant’s argument that the disclosure of prior art does not qualify if it is not claimed, it is noted that the applicant’s assertion is misplaced.  The entire disclosure, drawings and claims of the prior art qualify as teaching of the prior art and not just the claims themselves.  Further, attention is directed to MPEP 2125 stating that drawings can be used as prior art.  Also, note MPEP 2131 stating that a claimed invention is anticipated over a disclosure that is available as prior art.
Regarding the applicant’s remarks directed to Augustine (pages 84-87 of applicant’s remarks), it is noted that this reference has been removed from the rejections and thus, the applicant’s remarks are deemed to be moot.  
Regarding the applicant’s remarks directed to Provenzano (pages 87-92 of applicant’s remarks), the applicant contends that Provenzano’ s puzzle bears no similarity to applicant’s invention.  However, this argument is not persuasive as the instant claims fail to structurally distinguish themselves from the teachings of the prior art.  Further, it is noted that the claimed invention is over the combination of references as set forth above.  It is noted again that the applicant refers to the drawings of the instant application in support of defining the differences between the claimed invention and the teachings of Provenzano.  However, as consistently stated above, features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant constantly relies on both the Figures and specification to define the invention and its differences, however, these features are not recited in any of the claims. 
Regarding the applicant’s statement that the instant invention provides a functional relationship between the substrate and the indicia, such is still not seen.  The applicant is defining a relationship between the indicia of the invention but this relationship is independent of the puzzle pieces and their particular characteristics (i.e., shapes).  
Regarding the applicant’s remarks directed to the reference “Tens and Ones” (pages 92-96 of the applicant’s remarks), the applicant contends that this reference is directed to grouping of crayons whereas the instant invention is directed to the grouping of fruits such as grapes.  This argument is not persuasive as it relies on the meaning and information conveyed by the printed matter which has not been accorded patentable weight for the reasons stated above.  Further, even if the indicia did define a functional relationship with the substrate, this relationship would be obvious over the teachings of “Tens and Ones”.  The fact that applicant uses grapes to group instead of crayons is not a new and unobvious functional relationship but is merely an obvious extension on the teachings of “Tens and Ones”.  “Tens and Ones” teaches the same functional relationship for the indicia, namely the grouping of indicia to identify tens and ones.  To merely use grapes instead of crayons is an obvious change in the indicia.  
Regarding the applicant’s arguments that the “Tens and Ones” reference does not develop dexterity or the skill of puzzle building, it is noted that this rejection is over a combination of references.  Further, this argument is based on applicant’s own subjective opinion without evidentiary support.  Also, this argument relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference 
Regarding the applicant’s argument that Provenzano, Augustine and Miller did not contemplate a combined invention as recited in the instant claims (pages 96-98 of the applicant’s remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to do so is in the knowledge generally available to one of ordinary skill in the art.  Miller teaches that it is known in the art of puzzles to provide indicia on the underlying base.  Note Figures 4-6 showing the pieces with indicia (35) thereon and the base with indicia (49) thereon.  Note column 4, lines 20-37 of Miller teaching that the indicia correlates together.  It would have been obvious to one of ordinary skill in the art to provide the educational puzzle of Provenzano with indicia on the depressions in order to further assist the user in assembly of the educational toy.  Further, the primary reference to Provenzano teaches an educational puzzle that would obviously comply with local school curriculum objectives in teaching mathematics to a user.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the reference “Tens and Ones”, the applicant states that the online learning created by “Tens and Ones” is not as effective as in-person learning.  This argument is misplaced as the teachings of “Tens and Ones” and Provenzano would suggest to one of ordinary skill in the art to use the grouping indicia with the puzzle pieces in order to demonstrate other mathematical indicia for the user.  It is again noted that the applicant’s arguments are based on applicant’s own subjective opinion without evidentiary support.  Also, this argument relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the applicant’s argument that the invention must be considered as a whole (pages 98-106 of applicant’s remarks), it is first noted that the remarks directed to Augustine have been considered but are deemed to be moot as Augustine has been removed from the instant rejections.  Regarding the applicant’s remarks on page 100, it is noted that the claims have been amended to remove the language directed to the Markush grouping and the class and subclass and thus, these remarks are moot.  Regarding the applicant’s argument that none of the prior art is concerned with school curriculum, it is noted that the mathematical puzzle of Provenzano is obviously capable of complying with school curriculum.  Further, it is noted that this limitation relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 2 (pages 106-108 of applicant’s remarks), the applicant contends Provenzano does not teach the claim limitations.  In response, it is noted that claim 2 and the applicant’s remarks in support thereof substantially mirror those of claim 1, paragraph a.  Accordingly, applicant is referred to the rejections and remarks provided above addressing those 
Regarding claim 3 (pages 109-113 of applicant’s remarks), the applicant contends that Provenzano does not teach the claim limitations.  In response, it is noted that claim 2 and the applicant’s remarks in support thereof substantially mirror those of claim 1, paragraph a.  Accordingly, applicant is referred to the rejections and remarks provided above addressing those claims.  Regarding the applicant’s remark that Provenzano teaches a mathematical calculation whereas the instant invention does not, it is noted that Provenzano teaches the structural claim limitations as thus renders the claimed invention obvious.  Regarding the reference to Miller, again this reference is relied upon merely for its teaching that it is known in the art of educational puzzles to provide indicia on the underlying surface.  Regarding the applicant’s statement that the instant invention provides a functional relationship between the indicia and substrate and refers to the specification and drawings, it is first noted that reference to the drawing and specification within the claim is improper as stated above.  Further, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding the argument that the invention as a whole must be 
Regarding claim 4 (pages 113-116 of applicant’s remarks), the applicant contends that Miller is directed to an entirely different puzzle from that of applicant’s.  However, this argument is not persuasive as the reference to Miller is relied upon merely for its teaching that it is known in the art of educational puzzles to provide indicia on the underlying surface.  It is noted that “Tens and Ones” teaches the recited grouping of items as set forth in instant claim 4.  
Regarding claims 5 and 6, (page 116 of applicant’s remarks), the applicant contends that Augustine does not teach a mathematical relation.  However, this argument is moot as the rejection of amended claims 5 and 6 as set forth above does not include the reference to Augustine.  
Regarding claim 10 (page 117 of applicant’s remarks), the applicant contends that Provenzano does not guarantee that the user learns from the puzzle.  However, this argument is not persuasive as it relates to the intended use and applicant’s own subjective opinions.  As stated above, the instant claims fail to structurally distinguish themselves from the teachings of the prior art.  
Regarding claim 11 (page 118 of applicant’s remarks), the applicant contends that the instant invention is directed to different learning objectives than those of Provenzano.  However, this argument is not persuasive as it relates to the intended use of the invention.  Further, the claim fails to structurally distinguish the claimed invention from the teachings of Provenzano as set forth above.  The applicant’s argument stating that the instant invention teaches the concept of numbers according to school curriculum objectives relates to the intended use of invention and the meaning and information conveyed by the printed matter.  This meaning and information 
Regarding claim 12, (pages 118-119 of applicant’s remarks), the applicant contends that the numbers of Provenzano cannot be translated.  However, this is not persuasive as numbers exist in various languages and thus, the numbers of Provenzano can obviously be translated.  Further, it is noted that amended claim 12 does not recite that indicia be capable of translation.  
Regarding claims 16 and 17 (pages 119-127 of applicant’s remarks), it is noted that the limitations directed to the Markush grouping and NICE class 41 have been removed from the claims and thus, those remarks are deemed to be moot.  Further, the applicant’s argument that the instant invention does not teach math skills whereas Provenzano does, is not persuasive as the instant claims do not preclude the teaching of math skills to meet the claim limitations.  The applicant’s argument that Provenzano is not designed to render support to teachers is not persuasive as it relates to the intended use of the invention.  Because the teachings of Provenzano are obviously capable of being used by a teacher to teach school curriculum objectives, it meets the claim limitations.  Regarding the reference to “Tens and Ones”, the applicant again argues that its use is online and thus, is not effective as a teaching aid.  The applicant is referred to the remarks provided above addressing this repeated argument.  Regarding the reference to Miller, the applicant again argues that Miller is directed to spiritual teachings and not the school curriculum.  The applicant is referred to the remarks provided above addressing this repeated argument.  Regarding the applicant’s argument that Provenzano’ s invention is limited and impractical in comparison to the instant invention, it is noted that this argument is not persuasive .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711